402 F.2d 58
Thomas W. McARTHUR et al., Appellants,v.Clark CLIFFORD, etc., et al., Appellees.
No. 12816.
United States Court of Appeals Fourth Circuit.
Oct. 9, 1968, Certiorari Denied Dec. 16, 1968, See 89 S.Ct.487.

Philip J. Hirschkop, Alexandria, Va., and Lawrence R. Velvel, Lawrence, Kan., for appellants.
Michael Morchower and David Lowe, Asst. U.S. Attys., for appellees.
Before HAYNSWORTH, Chief Judge, and BUTZNER and WINTER, Circuit Judges.
PER CURIAM:


1
The appellants' army reserve units were ordered to active duty under Public Law 89-687, 80 Stat. 980.  In Morse v. Boswell, 4th Cir., August 26, 1968, 401 F.2d 544, we denied relief to other reservists similarly situated.  Additionally, we conclude that 10 U.S.C. 673a did not by implication either repeal or render void public Law 89-687.


2
The appellees' motion for summary affirmance of the district court's order denying the issuance of writs of habeas corpus is granted.


3
Judgment affirmed.